765 F.2d 146
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LEON TAYLORv.DETECTIVE FITZROY DOUGLAS
NO. 84-1502
United States Court of Appeals, Sixth Circuit.
5/13/85

ORDER
BEFORE:  MARTIN and KRUPANSKY, Circuit Judges; and PECK, Senior Circuit Judge.


1
This Michigan state prisoner requests the Court to appoint counsel for him in his appeal from a district court judgment dismissing his cause of action filed under 42 U.S.C. Sec. 1983.  Plaintiff alleged that the defendants bribed two witnesses to testify that he had committed arson.  The witnesses testified at plaintiff's preliminary examination; however, they could not be found for his trial, so their testimony taken at the preliminary examination was read into the record at plaintiff's criminal trial.  The plaintiff was convicted by a jury of felony-murder in connection with arson of a building.  Seeking monetary and other just relief, the plaintiff initiated this action against defendants claiming that his constitutional right to a fair trial had been violated by the defendants' acts of bribery and malicious prosecution.


2
Upon consideration of the district court record in light of the arguments presented by the parties in their appellate briefs, this Court concludes that the district court properly dismissed plaintiff's suit because he had a full and fair opportunity to present his charges of bribery and perjury during his state criminal trial and appeals thereof which he failed to do.  Allen v. McCurry, 449 U.S. 90 (1980).


3
The panel, accordingly, unanimously agrees that oral argument is not necessary in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.  The plaintiff's motion for counsel is denied, and the district court's judgment is affirmed pursuant to Rule 9(d)(3), Rules of the Sixth Circuit.